Citation Nr: 1811106	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-25 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), death pension, burial benefits and accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to January 1968 and from January 1968 to June 1968.  The Veteran died in April 2010.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision found the Veteran's discharge to be dishonorable for the purposes of entitlement to VA benefits.

In July 2017, the Appellant testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

Service Treatment Records were associated with the claim file in May 2016.  As the threshold question for the current issues on appeal is the character of discharge, the Service Treatment Records are not relevant.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issues on appeal are predicated upon the character of the Veteran's discharge.  As a result of the decision below, the merits of the issues are not addressed in this decision.


FINDINGS OF FACT

1.  On June 24, 1968, the Veteran was not eligible for an unconditional discharge, as he had not completed his three year period of obligated service at the time of enlistment.

2.  The actions that led to the Veteran's discharge amounted to moral turpitude.


CONCLUSIONS OF LAW

1.  The Veteran's service from August 1966 to June 1968 constitute one period of service.  38 C.F.R. § 3.13 (b-c) (2017).

2.  The character of the Veteran's discharge from military service for his period of service from August 1966 to June 1968 is a bar to VA compensation benefits.  38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Appellant in September 2010, October 2010, and February 2011.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claim was last adjudicated in May 2014.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, military personnel records, and lay statements have been associated with the record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Character of Discharge Law and Analysis

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12 (a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376 (2000). 

A discharge in order to reenlist during the Vietnam era is considered a conditional discharge if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13 (b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  Id.  

A service member may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13 (c). 

If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  38 C.F.R. § 3.13 (b); VAOGCPREC 8-2000 (July 25, 2000).

The Appellant contends that the Veteran's first period of active service from August 1966 to January 1968 was honorable and therefore he was entitled to VA benefits based on that period. 

The Veteran originally enlisted in service during August 1966 for a period of three years.  See May 1968 Army memorandum recommending discharge.  Thus, the Veteran's period of obligation was until August 1969.  The Veteran was discharged honorably in January 1968 for the purpose of reenlistment, prior to the end of his period of obligation.  The Veteran's second period of service began in January 1968.  In a May 1968 psychiatric evaluation, the Veteran confirms reenlisting after 16 months of service. 

Because the Veteran was discharged in June1968, prior to the expiration of his period of obligation, 38 C.F.R. § 3.313 (c)(1) was not met and his first period of service does not constitute an unconditional discharge.  Thus, his first and second periods of service are considered as one period of service.  

The Veteran's second period of service ended in a discharge under "conditions other than honorable."  Because the Veteran's final discharge occurred prior to the expiration of his initial service obligation, the entire period of service from August 1966 to June 1968 is considered one period of service with the character of discharge being "under other than honorable" conditions.  38 C.F.R. § 3.13 (b).

Next, the Board considers whether the "under other than honorable" conditions discharge is a bar to establishing entitlement to VA benefits.  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars and regulatory bars.  38 U.S.C.A. § 5303 (a); 38 C.F.R. § 3.12.  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 38 C.F.R. § 3.12 (c).  None of the statutory bars apply in this case.

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, to include conviction of a felony; (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty, e.g. homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.  38 C.F.R. § 3.12 (d).

The record shows that in May 1968, the Veteran was arrested after he ran from German police who were investigating a complaint that a man in a U.S. Army uniform was masturbating in the woods near a German elementary school.  The Veteran himself conceded as much in a statement made during the investigation into the incident.  He stated that he masturbated in the woods about once a day while off duty.  He exposed himself about 25 yards in front of women and in front of children at the school.  He said he would talk to the children at the school, but never brought up the topic of sex to them or touched them.  He whistled to get the attention of the women while he was masturbating.  He also described homosexual acts with members of the military while in Vietnam, but did not know their names.

As such the Board finds the Veteran's discharge under conditions other than honorable for unfitness is based on offenses involving moral turpitude under 38 C.F.R. § 3.12(d)(3).  The Board recognizes that the term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d), but that it is defined in Ballentine's Law Dictionary as "[b]aseness, vileness, or depravity in the private and social duties which a man owes to his fellowmen or to society in general."  Ballentine's Law Dictionary (2010).  Further, the applicable VA regulation states specifically that a conviction of a felony will "generally" be considered an offense involving moral turpitude.  The evidence establishes that the Veteran was not in fact convicted of a felony in this case.  Regardless, the Board finds that the Veteran's conduct in masturbating near a school on a daily basis in view of women and children shows a depravity of morality that rises to the level of moral turpitude.  Under these circumstances, the Veteran's character of discharge is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  The Board further notes that the Veteran's conduct could also be considered willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).

An exception to the bar to VA benefits under 38 C.F.R. § 3.12(d) is if the Veteran was insane at the time he committed the offenses which lead to his discharge.  At her hearing, the Appellant testified that she believed that the Veteran's experiences in Vietnam rendered him mentally unable to complete his service honorably.  The Board finds, however, that the record, including the Veteran's own statements, does not reasonably raise a claim of insanity, as defined under 38 C.F.R. § 3.354 (a), which requires a disease for such a finding.  See Zang v. Brown, 8 Vet. App. 246 (1995).  In fact, there is affirmative evidence in the form of a May 1968 psychiatric evaluation report that the Veteran was oriented, rational, and coherent, and was without psychosis, although it was reported that he had sexual identity confusion.  Thus, the insanity exception to the bar to VA benefits is not applicable.

Therefore, the Board finds that the Veteran's character of discharge from military service constitutes a bar to VA benefits.  The Veteran's second period of service was appropriately characterized as other than honorable.  Due to the fact that the Veteran's first period of service was not separate and distinct his first period of service is also characterized as other than honorable.  The reason for the Veteran's discharge was for his misconduct, which conduct the Board finds to be an offense of moral turpitude.  Thus, the Veteran's discharge from military service constitutes a bar to VA benefits. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  The character of the deceased's service is a bar to benefits and the award of benefits is not warranted.


ORDER

The character of the Veteran's discharge from military service constitutes a bar to VA benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


